Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. 	The information disclosure statement filed 07/08/20139 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  This objection specifically refers to the Foreign Patent document numbered KR-10-2011-0066415-A by Lee, Sang Ho.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference numeral “123” in Figures 1 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  

In claim 2, lines 2, “a user” should read --the user--.
In claim 5, line 7, “a pivot” should read “the pivot” as a pivot was first introduced in claim 1, line 7.
Claims 3 is objected to based on dependency to an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s neck" in lines 2-3, “the upper end” in line 4, “the user’s jaw” in lines 6, and “the angle” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim. Rephrase “the user’s neck” to read --a user’s neck-- as a neck is first introduced. Rephrase “the upper end” to read --an upper end-- as an upper end is first introduced. Rephrase “the user’s jaw” to read --a user’s jaw-- as a jaw is first introduced. Rephrase “the angle” to read --an angle-- as an angle is first introduced. 
Claim 1, line 8 and claim 5, lines 8-9 recite “vertical support can be changed”. The term “can be” makes it unclear if the limitation is actually present or not. Therefore, rephrase “vertical support can be changed” to read --vertical support is changed--.
Claim 2, line 2 and claim 5, line 2 recite “material that can be curved or bent by a user”. The term “can be” makes it unclear if the limitation is actually present or not. Therefore, rephrase “material that can be curved or bent by a user” to read --material that is configured to be curved or bent by the user--.
Claim 3, line 5 and claim 5, line 5 recite the limitation "the height”.  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the height” to read --a height-- as a height is first introduced. 
Claim 4, line 2 and claim 5, line 10 recite the limitation "the rear to the front”.  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the rear to the front” to read --a rear to a front-- as a rear and front is first introduced. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, “ring-shaped lower support being open forward from a user and surrounding the user’s neck” in lines 2-3 should read --ring-shaped lower support configured to be open forward from a user and surround a user’s neck--. A user and user’s neck should not be included as structural elements of the invention. In claim 1, line 6, “and supporting the user’s jaw” should read --and configured to support a user’s jaw--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardcastle et al. (U.S. Patent Pub. No. 20150245940).
Regarding claim 1, Hardcastle discloses (Paragraphs 26, 28 94-96, 99, 104; Figures 1-5, 7) a neck collar 10 (Figures 1-5, neck support apparatus 10) comprising: a ring-shaped lower support 21 (Figures 1-5, base portion 21) configured to be open 59 (Figures 1-5, opening 59) forward from a user (Figures 1-5, opening 59 located forward from a user) and surround a user’s neck (Figure 7, yoke structure 51 of base portion 21 wraps around user’s neck 14); a vertical support 31 (Figures 1-5, strut 31) protruding upward (Paragraph 26 and Figures 1-5, two struts 31 extend upwardly and inwardly towards the mandible of the user) from two open ends 57 (Paragraph 99 and Figures 1-5, two open ends located at the free ends 57 of limb portions 53) of the ring-shaped lower support 21; a jaw support 27 (Paragraph 94 and Figures 1-5, Each rest member 27 comprises a base section 28 and a padded support section 29 which presents a surface upon which the underside of the posterior mandibles 17a of the user can rest) protruding in two side directions (Paragraph 96 and Figures 1-5,  Each rest member 27 is mounted on the outer end section 33 of the respective strut 31 in a manner selectively permitting motion around a plurality of 
Regarding claim 2, Hardcastle discloses the invention as described above and further discloses (Paragraphs 36, 94, 102, 118; Figures 1-5) that the ring-shaped lower support 21 and the jaw support 27 are made of a material (Paragraph 36, yoke structure 51 of base portion 21 may be formed of light-weight material, such as a plastics material, a light-weight metal such as aluminium, or a combination of such materials; Paragraph 94, Each rest member 27 comprises a base section 28 and a padded support section 29 which presents a surface upon which the underside of the posterior mandibles 17a of the user can rest. The padded section 28 is intended to increase comfort at the point of contact with the mandible. In another arrangement, the rest member 27 may be encased by a soft or deformable material at the point of contact with the mandible) that is configured to be curved or bent by the user (Paragraph 102, The yoke structure 51 may be so adjustable in any appropriate way, such as by being of a resiliently deformable construction; for example, the yoke structure 51 may comprise an elongate member formed of resiliently deformable material in a U-shape configuration; Paragraph 118, incidental movement inherent in the construction of the rest, such as any flexibility in the padded support section 29 of each rest member 27).
Regarding claim 3, Hardcastle discloses the invention as described above and further discloses (Paragraphs 28, 94, 97; Figures 1-5) that the vertical support 31 is composed of a lower section 38 (Paragraph 97, inner strut section 38) disposed at a lower portion (Figures 1-5, inner strut section 38 located at a lower portion of strut 31) and an upper section 39 (Paragraph 97, outer strut section 39) disposed at an upper portion (Figures 1-5, outer strut section 39 located at an upper portion of strut 31), and the lower section 38 and the upper section 39 are combined with each other by sliding (Paragraph 97, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in axial sliding to provide telescopic relation), whereby a height of the jaw support 27 is adjusted (Paragraph 28 and 97, Each strut 32 is of extensible construction with provision for locking the strut at selected length).
Regarding claim 4, Hardcastle discloses the invention as described above and further discloses (Paragraphs 49, 99; Figures 1-5, 7) that the ring-shaped lower support 21 is curved downward as it goes from a rear to a front (Paragraphs 49, 99 and Figure 7, the yoke structure 51 of the base portion 21 may be provided with cushioning on the bridge portion where it is contacting the back of the neck and the front end of the limb portions where they will be contacting the collar bones/clavicles).
Regarding claim 5, Hardcastle discloses the invention as described above and further discloses (Paragraphs 28, 36, 49, 94, 97, 99, 102, 104, 118; Figures 1-5, 7) that the ring-shaped lower support 21 and the jaw support 27 are made of a material (Paragraph 36, yoke structure 51 of base portion 21 may be formed of light-weight material, such as a plastics material, a light-weight metal such as aluminium, or a combination of such materials; Paragraph 94, Each rest member 27 comprises a base section 28 and a padded support section 29 which presents a surface upon which the underside of the posterior mandibles 17a of the user can rest. The padded section 28 is intended to increase comfort at the point of contact with the mandible. In another arrangement, the rest member 27 may be encased by a soft or deformable material at the point of contact with the mandible) that is configured to be curved or bent by the user (Paragraph 102, The yoke structure 51 may be so adjustable in any appropriate way, such as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aguilera (U.S. Patent Pub. No. 20110113557) teaches a travel head support with a neck strap connected to a chin support extension base connected to a chin support assembly. The chin support assembly is angularly adjustable with respect to the chin support extension base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786